         Case 6:19-cv-00724-MK        Document 38       Filed 07/29/20   Page 1 of 7




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     EUGENE DIVISION



 PATRICK LOUIS HENDERSON,                            Case No.: 3:19-cv-00724-MK
 CHRISTINE DIANE HENDERSON,
 ANGELA M. PEYTON, JASON A.
 HENDERSON,

                                     Plaintiffs,    OPINION AND ORDER

 v.


 OREGON DEPARTMENT OF HUMAN
 SERVICES, DEPARTMENT OF HUMAN
 RESOURCES,

                                   Defendants.



KASUBHAI, Magistrate Judge:

       The Court previously dismissed Plaintiffs’ Second Amended Complaint (ECF No. 24)

with leave to amend and held Plaintiffs’ Application for Leave to Proceed in Forma Pauperis

(“IFP”) (ECF No. 2) in abeyance pending submission of a Third Amended Complaint. Order,

ECF No. 32. The Court provided these instructions in its Order:

       In crafting a Third Amended Complaint, Ms. Henderson should keep in mind that
       her leave to amend is limited in scope:

       First, if Ms. Henderson remains pro se, she cannot name Patrick Henderson,
       Angela Peyton, Jason Henderson, or any other person as plaintiffs. Ms.
       Henderson may only allege her own claims. Second, Ms. Henderson may assert


1 – OPINION AND ORDER
            Case 6:19-cv-00724-MK          Document 38       Filed 07/29/20     Page 2 of 7




          an amended claim for Title II retaliation under the ADA, but cannot amend her
          other ADA claims because they have been dismissed with prejudice. Third, Ms.
          Henderson may assert an amended FDCPA [Fair Debt Collection Practices Act]
          claim against Lane County Disability Services, but not the other defendants
          because they have sovereign immunity. Finally, because Ms. Henderson and
          defendants are all citizens of Oregon, the Third Amended Complaint must state a
          claim under federal law. If it does not, then the Court will not have jurisdiction to
          hear the case, even if the complaint also asserts claims under state law.

Order 8-9, ECF No. 32.

          Plaintiffs filed the Third Amended Complaint. ECF No. 35. For the reasons stated below,

the Court finds that Ms. Henderson has stated a plausible retaliation claim. The Court directs the

Clerk of the Court to issue process.

                                           BACKGROUND

          Plaintiff Ms. Henderson filed the Third Amended Complaint pro se and on behalf of

Patrick Henderson, Angela Peyton, Jason Henderson. Third Am. Compl., ECF No. 35. The Third

Amended Complaint alleges five retaliation claims1:

          1) WHISTLEBLOWING ON FEDERAL COURTS ACTIONS THAT ARE
          CORUPT AND IMPEEDING CIVIL RIGHTS TO A SPEEDY REMIDY FOR
          COMPLAINTS BROUGHT FORTH

          2) WHISTLEBLOWING ON GOVERNMENT INSTITUTIONS WHO BREAK
          THE AMERICAN’S WITH DISABILITY ACT (ADA) AND
          DISCRIMINATING AGAINST THE CLIENTS THEY SERVE.

          3) WHISTLEBLOWING ON GOVERNMENT INSTITUTION THAT HAVE
          COMMITED MULTIPLE CRIMINAL ACTS BREAKING FAIR LABOR
          STANDARD ACT (FLSA)

          4) WHITLEBLOWING ON A GOVERNMENT INSTITUTIONS THAT ARE
          EMBEZZLING MEDICAID AND MEDICARE DOLLARS CLAIMING THEY
          ARE PROVIDING PROGRAMS TO CLIENTS THAT DO NOT EXIST/ OR
          THAT ARE NOT WORKING AS THEY CLAIM TO GET THE MEDICAID
          AND MEDICARE DOLLARS TO KEEP THE PROGRAMS GOING EVERY
          YEAR.



1
    The Court quotes the Third Amended Complaint verbatim.


2 – OPINION AND ORDER
          Case 6:19-cv-00724-MK          Document 38        Filed 07/29/20      Page 3 of 7




        5) WHISTLEBLOWING ON STATE AND FEREAL GOVERNMENTS NOT
        PROVIDING THEIR DUTY TO PROVIDE PARENS PATRIEA TO THE
        PERSON THEY SERVE WITH GOVERNMENT INSTITUTIONAL FUNDING
        (PUBLIC TAX MAONEYS)

Id. at 4-5.

                                       LEGAL STANDARD

        The court should dismiss, at the earliest practical time, certain IFP actions that fail to

state a claim. 28 U.S.C. § 1915(e)(2)(B)(ii. Courts apply the same standard under 28 U.S.C.

§ 1915(e)(2)(B) as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012. To survive a motion to dismiss

under the federal pleading standards, the complaint must state a short and plain statement of the

claim and “contain sufficient factual matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp., v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556. In determining the sufficiency

of a pro se complaint, the court must be mindful to construe it liberally in favor of the plaintiff.

Haines v. Kerner, 404 U.S. 519, 520–21 (1972); see also Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 322 (2007) (in assessing whether a complaint fails to plead a claim, the court

must accept all factual allegations as true); Cahill v. Liberty Mutual Ins. Co., 80 F.3d 336, 337–

38 (9th Cir. 1996) (allegations of material fact are taken as true and construed in the light most

favorable to the plaintiff).

                                           DISCUSSION

        The Court has ordered: “all claims brought by Ms. Henderson on behalf of Patrick

Henderson, Angela Peyton, and Jason Henderson are dismissed with leave to refile if and when



3 – OPINION AND ORDER
         Case 6:19-cv-00724-MK           Document 38       Filed 07/29/20      Page 4 of 7




those parties either appear on their own behalf or retain the assistance of competent counsel.”

Order 6, ECF No. 32. Because court records show that Patrick Henderson, Angela Peyton, and

Jason Henderson remain unrepresented, the Court only addresses claims brought by Ms.

Henderson on her own behalf.

       The Court’s Order allowed Ms. Henderson leave to amend her Title II retaliation claim

under the ADA. Order 8, ECF No. 32. While the Court also allowed Ms. Henderson leave to

amend her FDCPA claim against Lane County Disability Services, Ms. Henderson does not

allege an FDCPA claim in the Third Amended Complaint. See Third Am. Compl., ECF No. 35.

Ms. Henderson only alleges whistleblower retaliation. Id. at 4-5.

       Retaliation claims under the ADA follow the same legal framework of Title VII

retaliation claims set forth in McDonnell Douglas. Lee v. Natomas Unified Sch. Dist., 93 F.

Supp. 3d 1160, 1167 (E.D. Cal. 2015) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973)); see also, Brooks v. Capistrano Unified Sch. Dist., 1

F.Supp.3d 1029, 1036-37 (C.D. Cal. 2014). Under the McDonnell Douglas framework, the

plaintiff first must establish a prima facie case of retaliation, and a burden-shifting analysis then

follows to assess the viability of the retaliation claim. Id. However, at the motion to dismiss

stage, the Ninth Circuit has held that Federal Rule of Civil Procedure 8(a), not McDonnel

Douglas, applies. Austin v. University of Oregon, 925 F.3d 1133, 1135 (9th Cir. 2019); see also,

Watson v. Fort Worth Bank & Tr., 487 U.S. 977, 986, 108 S. Ct. 2777, 2784, 101 L. Ed. 2d 827

(1988) (“shifting burdens are meant only to aid courts and litigants in arranging the presentation

of evidence”). Therefore, the Court reviews Ms. Henderson’s retaliation claims in the context of

her IFP application based on the Rule 8(a) pleading standard.




4 – OPINION AND ORDER
         Case 6:19-cv-00724-MK         Document 38        Filed 07/29/20     Page 5 of 7




       Under Rule 8(a), a plaintiff need only provide “enough facts to state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167

L.Ed.2d 929 (2007). To establish a prima facie claim of retaliation, the plaintiff must show that

(1) she engaged in a protected activity; (2) defendants knew she was involved in a protected

activity; (3) an adverse action was taken against her; and (4) a causal connection exists between

the protected activity and the adverse action. Pardi v. Kaiser Foundation Hosp., 389 F.3d 840,

849 (9th Cir. 2004).

       Ms. Henderson alleges five retaliation claims. Her first retaliation claim is against the

federal courts and the remaining four retaliation claims are against the “government.” Third Am.

Comp. 4-5, ECF No. 35. Ms. Henderson alleges that she made repeated complaints about DHS

case managers, including illegal and unconstitutional use of the diagnostic tool “PASRR,”

fraudulent overcharge, conspiracy to murder Ms. Henderson’s father, embezzling of Medicare

and Medicaid money, failure to carry out DHS’s duty to its clients. Id. at 7-13. Ms. Henderson

further alleges as a result of her complaints, Department of Human Services (“DHS”) removed

Mr. Henderson’s medical support and withheld care workers’ wages, Lane County Protective

Service Investigator and “the house manager” made false accusations about Ms. Henderson,

DHS denied Ms. Henderson’s request to bring Mr. Henderson home, denied Ms. Henderson’s

guardianship of Mr. Henderson, and DHS staff ordered Mr. Henderson’s Medicaid and

Medicare insurance to be cut off to the nursing home in order to send him to a group home. Id. at

9, 16, 18-19, 22-26.

       Accepting Ms. Henderson’s factual allegations as true, the Court finds that she has stated

a facially plausible retaliation claim against the government. See Twombly, 550 U.S. at 556.




5 – OPINION AND ORDER
         Case 6:19-cv-00724-MK          Document 38       Filed 07/29/20      Page 6 of 7




       However, as to Ms. Henderson’s first retaliation claim which alleges that the federal

courts “are corupt [sic] and impeeding [sic] civil rights to a speedy remidy [sic]” for her

complaint, it fails for the following reasons. Third Am. Compl., 5-6, ECF No. 35.

       If Ms. Henderson intends to name federal courts as defendants, the claim fails because of

sovereign immunity. The federal judiciary of the United States is one of the three branches of the

federal government of the United States. U.S. Const. art. III, § 1. Under the doctrine of sovereign

immunity, the United States, its officers, and its agencies are immune from all suits, unless

Congress has waived that immunity by statute. United States v. Sherwood, 312 U.S. 584, 586

(1941). Waiver of sovereign immunity cannot be implied and must be unequivocally expressed.

United States v. Mitchell, 445 U.S. 535, 538 (1980). Ms. Henderson has not cited to, and the

Court is not aware of, any authority that the United States has unequivocally waived sovereign

immunity.

       If Ms. Henderson intends to name the federal judges as defendants, the claim fails on the

grounds of judicial immunity. Judicial immunity is an absolute immunity that insulates judges

from charges of erroneous acts or irregular action, even when it is alleged that the action was

driven by malicious or corrupt motives, or when the exercise of judicial authority is flawed by

the commission of grave procedural errors. In re Castillo, 297 F.3d 940, 947 (9th Cir. 2002), as

amended (Sept. 6, 2002) (citations and quotation marks omitted). Judicial immunity discourages

collateral attacks on final judgments through civil suits, and thus promotes the use of “appellate

procedures as the standard system for correcting judicial error.” Id. (citation omitted). “Most

judicial mistakes or wrongs are open to correction through ordinary mechanisms of review.” Id.

(citation omitted).




6 – OPINION AND ORDER
         Case 6:19-cv-00724-MK          Document 38       Filed 07/29/20     Page 7 of 7




       For these reasons, this Court dismisses Ms. Henderson’s retaliation claim against the

federal courts and federal judges with prejudice because it would be futile to amend.

                                         CONCLUSION

       Ms. Henderson’s second, third, fourth and fifth claims have alleged the minimum

necessary for a retaliation claim. The Clerk of the Court is directed to issue process. Ms.

Henderson’s Motion to Expedite (ECF No. 47) is denied as moot.

       DATED this 29th day of July 2020.


                                                                s/Mustafa T. Kasubhai
                                                                MUSTAFA T. KASUBHAI
                                                                United States Magistrate Judge




7 – OPINION AND ORDER
